Citation Nr: 0603335	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service with the United States Marine 
Corps from March 1951 to March 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The veteran has right ear hearing loss disability that is 
related to noise exposure during active service.

2.  The veteran does not have a left ear hearing loss 
disability.

3.  The veteran has tinnitus that is related to noise 
exposure during active service.

4.  Psychiatric disability was not present within one year of 
the veteran's discharge from service, the veteran does not 
have PTSD, and any currently present psychiatric disorder is 
not etiologically related to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).

3.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left and right 
ear hearing loss and tinnitus.  He is also seeking service 
connection for a psychiatric disability, to include PTSD.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that the veteran's claims were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  In a March 2000 rating decision, the RO 
denied the veteran's claims by finding that they were not 
well grounded.  The VCAA eliminated the concept of a well 
grounded claim, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. (2000) (per curiam), in which the 
Court held that VA could not assist in the development of a 
claim that was not well grounded.

The notice required by the VCAA and the implementing 
regulation was provided by means of an April 2001 letter, and 
a similar letter dated in November 2001.  Following the April 
2001 letter, the RO denied the veteran's claims on the merits 
in August 2001.  The Board notes that, even though the April 
2001 and November 2001 letters requested a response within 60 
and 30 days, respectively, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  While the veteran's 
representative requested in the October VA Form 646 that 
additional development be undertaken to corroborate stressors 
identified by the veteran with respect to his psychiatric 
claim, for reasons that will be described in more detail 
below, the Board finds that no additional development is 
necessary.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

Presumption - Certain Chronic Diseases

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated during such service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2005).

Analysis

Hearing Loss and Tinnitus

As the veteran's claims of entitlement to service connection 
for left and right ear hearing loss and tinnitus involve the 
same medical evidence and the same contentions with respect 
to in-service disease or injury, the Board will address them 
in a common discussion.

As noted above, in order for service connection to be 
granted, three elements must be present: a current 
disability; in-service disease or injury; and medical nexus.  

The veteran was afforded a VA audiological examination in 
February 2001, and a VA ear diseases examination in March 
2001.  The following audiometric findings were reported.  

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left	|	10	10	20	30	35	24
Right	|	10	15	25	45	65	38

Speech audiometry results for the February 2001 examination 
show speech recognition ability of 88 percent in the right 
ear and of 96 percent in the left ear.  The diagnosis of the 
February 2001 audiological examiner was constant tinnitus and 
moderate to moderately severe sensory neural hearing loss 
between 3000 and 8000 hertz in the right ear; and mild to 
moderately severe sensory neural hearing loss between 3000 
and 8000 hertz in the left ear.  

Audiometric findings in August 1998 were as follows.  

Hertz (Hz)	500	1000	2000	3000	4000 
Left	|	20	15	25	25	30
Right	|	25	20	25	55	75

Puretone averages were not provided.  Speech audiometry 
results for the August 1998 examination show speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.  The diagnosis of the August 1998 
examiner was moderate to severe sensory neural hearing loss 
in the right ear between 3000 and 8000 hertz and mild to 
severe sensory neural hearing loss in the left ear between 
4000 and 8000 hertz.  

The Board notes that while both examiners provided a 
diagnosis of hearing loss with respect to the left and right 
ears, the examination findings establish that the veteran has 
hearing loss disability in the right ear and no hearing loss 
disability in the left ear.  Accordingly, service connection 
is not in order for hearing loss disability in the left ear.
  
With respect to the right ear hearing loss and tinnitus 
claims, the veteran maintains that he incurred hearing loss 
and tinnitus as a result of noise exposure in service.  He 
contends that he was exposed to the sound of gun fire during 
basic training.  The veteran's service medical records do not 
show that the veteran was treated for complaints involving 
his hearing during service, or that a diagnosis of right ear 
hearing loss or tinnitus was rendered.  The service 
separation examination in February 1954 showed essentially 
normal findings for hearing based on whispered word testing.  
Audiometric testing was not conducted.  

While the service medical records do not show that the 
veteran had a hearing disability or tinnitus during service, 
his essential contention is that he was exposed to noise 
during service, and that his hearing disabilities developed 
over time from such exposure.  The veteran is certainly 
competent to describe his exposure to loud sounds, such as he 
would have experienced during basic training.  He is also 
competent to testify as to his experience of ringing in the 
ears in service and after service.  See Charles v. Principi, 
16 Vet. App. 370 (2002) [ringing in the ears is capable of 
lay observation].  The Board has no basis to question the 
veteran's credibility.  In addition, the Board notes that the 
veteran's DD-214 identifies his occupational specialty as 
Truck Driver - Heavy.  Such an occupation would certainly be 
consistent with the veteran's claims of noise exposure.  

Therefore, to the extent of noise exposure during service, as 
described by the veteran, the Board finds that the second 
element is met with respect to the right ear and tinnitus 
claims.  

As noted above, the veteran was afforded VA examinations in 
February 2001 and March 2001.  The March 2001 ear diseases 
examiner provided an opinion as to the etiology of the 
veteran's diagnosed right ear hearing loss and tinnitus.  His 
opinion was that the hearing loss and tinnitus were related 
to exposure to excessive noise during service.  The third 
element is therefore met with respect to both claims.  

As all of the elements necessary for service connection have 
been met with respect to the right ear hearing loss and 
tinnitus claims, service connection for those disabilities is 
in order.  

Psychiatric Disability

The Board notes initially that although the RO framed the 
psychiatric issue on appeal as service connection for 
depression, it appears to the Board that the veteran is 
seeking service connection for PTSD.  Such a claim is clearly 
contemplated by the veteran's description of having been 
exposed to disturbing situations, such as he described to the 
February 2001 VA mental disorders examiner.  The veteran 
described seeing an accident involving his buddies while they 
were eating lunch.  He said he saw a lot of people getting 
killed and saw body parts and bodies in bags.  As noted 
above, the veteran's representative requested in the October 
2003 VA form 646 that additional development be undertaken to 
corroborate these stressors.  

However, the Board has reviewed the evidence of record and 
finds no diagnosis of PTSD.  Indeed, the February 2001 
examiner diagnosed depression, not otherwise specified.  
Service connection for PTSD requires a diagnosis of PSTD.  38 
C.F.R. § 3.304(f) (2005).  As the record contains no such 
diagnosis, service connection is not warranted for PTSD.  
Moreover, since evidence corroborating the veteran's claimed 
stressors would make no difference in the outcome of this 
claim, no useful purpose would be served by development to 
corroborate the stressors.

The veteran has a diagnosis of depression as shown in the 
February 2001 examination report and in the record of an 
April 1999 neurology consultation.  The first element is met 
to that extent.

The Board notes for purposes of the second element that the 
veteran does not contend that he engaged in combat with the 
enemy, and his service records do not indicate such 
engagement.  Although the veteran was awarded the National 
Defense Service Medal, such was awarded to all personnel for 
honorable active service for any period between June 27, 
1950, and July 27, 1954, or between January 1, 1961, and 
August 14, 1974.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).  Accordingly, the presumption afforded under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2005) is not for application.

With respect to an injury or disease in service, the service 
medical records are negative for evidence of depression or 
other mental disorder.  Moreover, the veteran's psychiatric 
status was found to be normal on the examination for 
discharge.

With respect to the third element, the record contains no 
medical opinion that purports to relate the veteran's 
diagnosed depression or any other psychiatric disorder to his 
military service.  The primary evidence in support of a 
relationship to service comes from the veteran's own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The Board also finds it significant that 
the first diagnosis of a psychiatric disorder does not appear 
in the record until 1999, shortly after the veteran filed his 
initial claim, and more than four decades after he left 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  The Board finds 
that the third element is not met.

In conclusion, as the veteran does not have a diagnosis of 
PTSD and as two of the elements necessary for service 
connection for his diagnosed psychiatric disorder have not 
been met, the Board finds that service connection is not 
warranted for psychiatric disability.  



ORDER

Service connection for right ear hearing loss disability is 
granted.

Service connection for left ear hearing loss disability is 
denied.

Service connection for tinnitus is granted.

Service connection for a psychiatric disability, to include 
PTSD, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


